DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Pallavi Mathur, Reg. No. 80102 on 2/9/2022. 
The application has been amended as follows: 
Claims 1 and 6 are currently amended herein.


a processor that 
determines, for an existing cluster group calculated from point data in the point data group, whether or not each point data in the point data group is a core of an updated cluster structure using a predetermined algorithm to calculate a predetermined re-verification determination data, 
recalculates one or more initial condition values 
specifies re-verification point data based on the recalculated initial condition values of the one or more updated cluster structures, and 
searches for neighborhood core point data included in the updated one or more clusters cluster structures based on the recalculated initial condition values, wherein: 
based on the search, if neighborhood core point data does not exist, the processor generates a cluster structure having the re-verification point data as a center, 
based on the search, if neighborhood core point data does exist and the re- verification point data and the neighborhood core point data are in a predetermined neighborhood relationship, the arithmetic operation device processor extends corresponding cluster structures, 

wherein for a hierarchical clustering, the processor calculates a belonging cluster structure to which each point data belongs, a most similar nearest neighborhood cluster structure to which the belonging cluster structure is merged, and an adjacent cluster structure existing in the same hierarchy as re-verification determination data, and holds the result in a predetermined storage device, and wherein if any one of addition, update, or deletion of point data is performed, the processor specifies a cluster structure in which a change occurs due to the point data using the re- verification determination data, and specifies a re-merging destination of a cluster structure from the adjacent cluster structure in the re-verification determination data.

6. (Currently Amended) A data analysis method in which a data analysis device comprising a processor performs sequential clustering on a point data group comprising point data extracted from one or more sensors to update one or more cluster structures in a cluster group calculated from the point data group, the method comprising 
determining, for an existing cluster group calculated from the point data group, whether or not each point data in the point data group is a core of an updated cluster structure using a predetermined algorithm to calculate a predetermined re-verification determination data, 
one or more initial condition values 
specifying re-verification point data based on the recalculated initial condition values of the one or more updated cluster structures, and 
searching for neighborhood core point data included in the updated one or more cluster structures based on the recalculated initial condition values 
based on the search, if neighborhood core point data does not exist, the processor generates a cluster structure having the re-verification point data as a center; 
based on the search, if neighborhood core point data does exist and the re-verification point data and the neighborhood core point data are in a predetermined neighborhood relationship, the processor extends corresponding cluster structures; 
based on the search, if neighborhood core point data does exist and the re-verification point data and the neighborhood core point data are not in a predetermined neighborhood relationship, the processor couples corresponding cluster structures, and 
for a hierarchical clustering, calculating a belonging cluster structure to which each point data belongs, a most similar nearest neighborhood cluster structure to which the belonging cluster structure 1s merged, and an adjacent cluster structure existing in a same hierarchy as re-verification determination data, and holding the result in a predetermined storage device, and wherein if any one of addition, update, or deletion of point data is performed, specifying a cluster structure in which a change occurs due to 

Response to Amendment
Claims 1-2, 4, 6-7 and 9 are pending in this application.
Claim rejections 35 USC 112(b) on claims 1-2, 4-7 and 9-10 are withdrawn.
Claim rejections 35 USC 101 on claims 1-2, 4-7 and 9-10 are withdrawn.
Claims 1-2, 4, 6-7 and 9 are allowed in this Office Action (Renumber as 1-6).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closet prior art Wang et al. (U.S. Publication Number 20140258295, hereafter referred to as “Wang”). Wang discloses calculating the distance between the given data point and the cluster centroid of the cluster. However, Wang does not explicitly teach the processor searches for neighborhood core point data included in the updated one or more clusters cluster structures based on the recalculated initial condition values, wherein: based on the search, if neighborhood core point data does not exist, the processor generates a cluster structure having the re-verification point data as a center, based on the search, if neighborhood core point data does exist and the re- verification point data and the neighborhood core point data are in a predetermined neighborhood relationship, the arithmetic operation device processor extends corresponding cluster structures, and based on the search, if neighborhood 
Claims 2, 4, 7 and 9 depend from claims 1 and 6 are allowable for the same reason as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140219514 A1 by Johnston et al. teaches the algorithm can be contrasted with the Dolloff technique where pair-wise comparison/matching is done between pairs of images. A hierarchical agglomerative or sequential clustering algorithm is applied to each of the sets of interest points found in the previous step. The clustering algorithm groups all interest points from one image that are found within a given distance (e.g., 10 meters) of the ground location of other interest points in any other image (out of what may be a whole stack of images of a particular area of the ground) into a "cluster" based on the similarity of their interest point descriptors.  

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162           

February 9, 2022